Petition for Writ of Mandamus Denied as Moot, and Memorandum Opinion
filed February 6, 2009







 
Petition
for Writ of Mandamus Denied as Moot, and Memorandum Opinion filed February 6,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01080-CV
____________
 
IN RE HERIBERTO SEDENO-SUAREZ, M.D., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On
November 26, 2008, relator Heriberto Sedeno-Suarez, M.D. filed a petition for
writ of mandamus with this court.  See Tex. Gov=t Code Ann. ' 22.221(b) (Vernon 2004); Tex. R.
App. P. 52.  In his petition, relatorCthe defendant in an underlying
personal-injury lawsuitCcontends that the respondent[1]
abused its discretion by entering a protective order on September 26, 2008
abating written discovery and placing limitations on his ability to depose the
plaintiff and her family.[2]  
We
requested a response from the real party in interest, Genoveva Mijares.  See Tex.
R. App. P. 52.4.  That response was received on January 20, 2009.  On February
3, however, relator notified us in a Asupplemental letter brief@ that the trial court had withdrawn
the protective order in question on January 26.  Therefore, the relief
requested in relator=s mandamus petitionCthat is, that we vacate the trial
court=s protective orderChas become moot.
Relator
has requested that we exercise our mandamus jurisdiction to review the trial court=s January 26 order, which prevents
relator from conducting discovery unless he agrees to waive any constitutional
rights he may have under the Fifth Amendment to the United States
Constitution.  Because relator=s supplemental filing does not comply with Rule 52.3 in
several respects, and relator has not filed a mandamus record to support his
latest request for relief, we may not consider relator=s February 3 request for relief.  See
Tex. R. App. P. 52.3, 52.7.
Accordingly,
we deny as moot relator=s petition for writ of mandamus arising from the trial court=s September 26, 2008 protective
order.[3]
PER
CURIAM
Panel consists of Chief
Justice Hedges, and Justices Guzman and Brown.




            [1]           Respondent
is the Honorable Tony Lindsay, the presiding judge of the 280th district court
of Harris County, Texas.


            [2]           On
August 28, 2008, we denied relator=s
similar mandamus petition arising from a different protective order.  See In
re Sedeno-Suarez, No. 14-08-00740-CV, 2008 WL 4310098 (Tex. App.CHouston [14th Dist.] Aug. 28, 2008, orig. proceeding)
(mem. op.). 


            [3]           Our
resolution of relator=s November 26, 2008 mandamus petition does not address
the trial court=s January 26, 2009 order.